UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4147



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


RICHARD FOSTER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:06-cr-01219-CMC-1)


Submitted:   January 26, 2009              Decided:   February 20, 2009


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicole E. Nicolette, THE MACE FIRM, Myrtle Beach, South Carolina,
for Appellant. W. Walter Wilkins, United States Attorney, Robert
C. Jendron, Jr., Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard Foster appeals his 168-month sentence imposed

upon his guilty plea to armed bank robbery, in violation of 18

U.S.C. § 2113(a), (d) (2000).          He challenges the imposition of an

obstruction of justice enhancement, the denial of an acceptance of

responsibility    adjustment,      and       contends   that   his   sentence   is

unreasonable.    We affirm.

           In    order   to   apply          a   sentencing    enhancement      for

obstruction of justice under U.S. Sentencing Guidelines Manual

(“USSG”) § 3C1.1 (2007), the sentencing court must conclude that

the defendant “willfully obstructed or impeded, or attempted to

obstruct or impede, the administration of justice during the

investigation, prosecution, or sentencing of the instant offense of

conviction” and that the “obstructive conduct related to” the

offense   of    conviction    or   a     related     offense.        Examples    of

obstructive conduct are       “committing, suborning, or attempting to

suborn perjury”; “providing materially false information to a

judge”; and “providing materially false information to a probation

officer in respect to a presentence or other investigation for the

court.”   USSG § 3C1.1, comment. (n.4).

           Foster’s false statements regarding both the proceeds

from the robbery and his knowledge about the use of a firearm were

material to sentencing.       If believed, his statements would have

affected the guideline calculation, which included both a firearm


                                         2
enhancement and an enhancement for his role in the offense, as well

as the court’s determination of the sentence in light of the 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2008) factors.        Therefore,

the district court did not clearly err in concluding that § 3C1.1

applied.

             Section 3E1.1(a) of the Sentencing Guidelines provides

for a two-level decrease of the offense level if a defendant

clearly demonstrates acceptance of responsibility.       An adjustment

for obstruction of justice “ordinarily indicates that the defendant

has not accepted responsibility,” except in “extraordinary cases in

which adjustments under both §§ 3C1.1 and 3E1.1 may apply.”       USSG

§ 3E1.1, comment. (n.4).

              The court did not clearly err in finding that Foster

failed to demonstrate that his case was an extraordinary one where

both adjustments may be applied.     See   United States v. Hudson, 272

F.3d 260, 263 (4th Cir. 2001) (defendant has the burden of showing

that   his   circumstances   are   extraordinary).    Foster   lied   to

investigators and the court in an attempt to minimize his role in

the offense at the same time that he was pleading guilty, and

maintained this stance through the sentencing hearing.

             Finally, we review sentences imposed by district courts

for reasonableness, applying an abuse of discretion standard. Gall

v. United States, 128 S. Ct. 586, 597-98 (2007); United States v.

Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007).        When sentencing a


                                    3
defendant, a district court must: (1) properly calculate the

guideline range; (2) determine whether a sentence within that range

serves the factors set out in 18 U.S.C.A. § 3553(a); (3) implement

mandatory statutory limitations; and (4) explain its reasons for

selecting a sentence.            Pauley, 511 F.3d at 473.          In the Fourth

Circuit, “[a] sentence within the proper Sentencing Guidelines

range is presumptively reasonable.”                United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007); see Rita v. United States, 551 U.S.

338, __; 127 S. Ct. 2456, 2462-69 (2007) (upholding presumption of

reasonableness for within-guidelines sentence).

            Here,       the    district    court    correctly   calculated     the

guideline range, treated the guidelines as advisory, and considered

the § 3553(a) factors.              Although the district court did not

explicitly discuss each § 3553(a) factor, it was not required to do

so.   See United States v. Moulden, 478 F.3d 652, 657 (4th Cir.

2007) (the district court “need not robotically tick through §

3553(a)’s every subsection” but should “provide [this court] an

assurance that the sentencing court considered the § 3553(a)

factors    with    regard      to   the   particular   defendant      before   [it]

. . . .”).        Additionally, although the district court imposed a

sentence   at     the    top   of   the   guideline    range,   the    court   also

exercised its discretion, over the Government’s opposition, in

ordering the federal sentence to run concurrently with the state

sentence Foster was serving.              See USSG § 5G1.3(c).        Furthermore,


                                           4
although the court noted Foster’s lies during the investigation as

a basis for its selection of a sentence at the top of the range,

the court explicitly noted that it was not solely relying on the

conduct that resulted in the obstruction enhancement and loss of

acceptance of responsibility.

            Neither Foster nor the record suggests any information so

compelling as to rebut the presumption that a sentence within the

properly calculated guideline range is reasonable. Accordingly, we

affirm Foster’s sentence.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5